Citation Nr: 0624030	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for right ear hearing loss.  


FINDINGS OF FACT

1.  An unappealed September 1983 rating decision denied a 
claim for entitlement to service connection for right ear 
hearing loss.  

2.  An unappealed June 1993 rating decision denied reopening 
the veteran's claim for entitlement to service connection for 
right ear hearing loss.  

3.  Since the June 1993 rating decision, new evidence was 
received that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; this evidence is not 
cumulative or redundant of evidence previously of record, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005). 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his his preexisting right ear hearing 
loss was aggravated during active duty.  

A brief history of this appeal is as follows.  The veteran 
served on active duty from November 1979 to November 1982.  
Upon entry into service, his enlistment examination in 
November 1979 demonstrated the following audiological 
evaluation, pure tone thresholds, for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
35
50
45

This demonstrates hearing loss upon entry into service, for 
purposes of applying VA laws.  38 C.F.R. § 3.385.  During 
service, the veteran was seen on at least two occasions 
complaining of decreased hearing in his right ear after 
having been on the rifle range with no hearing protection.  

Shortly following separation from service, the veteran filed 
a claim for service connection for a right ear condition.  
That claim was denied in a September 1983 rating decision on 
the basis that there was no evidence of aggravation of the 
veteran's hearing loss during service.  The veteran was 
notified of that decision and his appellate rights by letter 
dated in October 1983, but he did not appeal the decision and 
it became final.  38 C.F.R. §§ 20.302, 20.1103 (2005); 38 
U.S.C.A. § 7105(c) (West 2002).

In June 1992, the veteran attempted to reopen his claim, but 
in a June 1993 rating decision his claim was again denied on 
the basis that there was no evidence of aggravation of his 
right ear hearing loss during service.  The veteran did not 
initiate an appeal as to that decision, and it became final.  
38 C.F.R. §§ 20.302, 20.1103; 38 U.S.C.A. § 7105(c).  

In October 2003, the veteran submitted another claim to 
reopen his claim for service connection for right ear hearing 
loss.  That claim was denied in a January 2004 rating 
decision, which the veteran timely appealed.  That matter is 
currently before the Board for appellate review.  

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

Initially, the Board notes that in October 2003 the veteran 
was sent a VCAA notice letter in this case that explained 
that new and material evidence was needed to reopen his 
previously denied claim for service connection.  This letter 
was sent prior to the initial adjudication of his claim.  
However, the letter did not specifically identify the bases 
for the denial of his claim in the prior final decisions, nor 
did the letter identify they type of evidence that would be 
necessary to substantiate the element required to establish 
service connection that was found insufficient in the prior 
final denial.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).  Nevertheless, to the extent that there 
may be any deficiencies of VCAA notice or assistance 
regarding the issue of whether new and material evidence was 
presented, such deficiencies are nonprejudicial as the Board 
finds that the evidence of record warrants reopening the 
claim.  Furthermore, as the Board is remanding the reopened 
claim for further development, any VCAA notice deficiencies 
will be addressed in that portion of the decision.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

For claims filed prior after August 29, 2001, as in the 
present case, "new" evidence is defined as existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the last prior final rating decision in this 
appeal, the record contained evidence of the veteran's in-
service right ear hearing loss and evidence of current right 
ear hearing loss.  However, there was no medical evidence 
that any current pre-existing right ear hearing loss was 
aggravated in active service beyond the natural progression 
of the disorder.  Since the June 1993 rating decision, 
additional evidence has been associated with the claims file.  
Significantly, that evidence includes a statement from a Dr. 
A. B. L., dated in July 2004, in which the doctor states that 
in his opinion, the veteran's ear condition was aggravated 
while serving in the Armed Forces.  The doctor notes that the 
veteran's job in the Army contributed to the aggravation of 
his ear condition, as he fired heavy weapons frequently and 
was exposed to high noises at all times.  

Presuming the credibility of the newly submitted July 2004 
doctor's statement, see Justus, supra, the Board finds that 
the statement constitutes new and material evidence, within 
the meaning of 38 C.F.R. § 3.156(a).  The doctor's opinion 
relates to an unestablished fact that is necessary to 
substantiate the claim (i.e., aggravation of the veteran's 
right ear hearing loss during service), and the opinion 
raises a reasonable possibility of proving the claim.  

As the Board finds that new and material evidence has been 
presented, the veteran's claim is reopened.  Although the 
Board finds that the evidence is sufficient to reopen this 
claim, the Board finds that further development is necessary 
before proceeding with an adjudication of this appeal, as 
outlined in the remand that follows the Order below. 


ORDER

New and material evidence having been presented to reopen a 
claim for entitlement to service connection for right ear 
hearing loss, the claim is granted.  


REMAND

Having reopened the claim for service connection for right 
ear hearing loss, the Board finds that further development is 
needed prior to deciding this appeal.  

Initially, the Board notes that although the veteran was 
provided with VCAA notice in October 2003, that notice was 
limited to describing what was needed to reopen a claim for 
service connection.  The veteran has not yet been provided 
with VCAA notice that explains what his and VA's respective 
duties are with regard to substantiating a claim for service 
connection.  Thus, the Agency of Original Jurisdiction (AOJ) 
must provide the veteran with proper VCAA notice for a claim 
for service connection for right ear hearing loss.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

Additionally, the Board finds that a VA examination is 
necessary to decide this claim.  As explained in the decision 
above, the veteran had right ear hearing loss upon entry into 
service in November 1979.  Moreover, during service he was 
seen with complaints of right ear pain from being on the 
firing range without hearing protection.  He also underwent 
several audiograms during service, although it appears that 
some of those tests were performed using "ANSI" and others 
were performed using pure tone results.  The veteran 
underwent a VA examination shortly following service 
separation, which confirmed that he had right ear hearing 
loss (moderate high frequency sensorineural).  The veteran 
also submitted private records over the years that reflect 
right ear hearing loss.  However, it is unclear from the 
record whether the veteran's right ear hearing loss that was 
noted in November 1979 upon entry into service underwent 
aggravation during service that was beyond the natural 
progression of the disease.  See 38 C.F.R. § 3.306.  
Moreover, if the veteran's right ear hearing loss did indeed 
undergo aggravation in service, it is not clear whether any 
current right ear hearing loss is directly related to any in-
service aggravation of his right ear hearing loss.  As such, 
the Board finds that a VA examination is necessary to answer 
these questions.

Accordingly, the case is REMANDED for the following actions:

1.	Please send the veteran proper VCAA 
notice for his claim for entitlement to 
service connection for right ear 
hearing loss.  This notice must comply 
with the statutory and regulatory 
requirements set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, 
as well as any applicable 
interpretations of the VCAA that have 
been issued by the U.S. Court of 
Appeals for Veterans Claims.

2.	Please schedule the veteran for a VA 
audiology examination to ascertain the 
nature and extent of any current right 
ear hearing loss.  The claims file must 
be made available to the examiner for 
review.  The examiner is specifically 
requested to offer an opinion as to the 
following questions:  (1) Whether the 
veteran's right ear hearing loss that 
was recorded at service entry in 
November 1979, underwent an increase in 
severity during active service (i.e., 
between November 1979 and November 
1982) that was beyond the natural 
progress of the disease; (2) whether 
the veteran currently has right ear 
hearing loss; and, (3) whether any 
current right ear hearing loss is 
causally related to any increase in 
right ear hearing that the veteran 
underwent during active service.  The 
examiner is requested to carefully 
examine all the audiograms of record in 
conjunction with answering the 
foregoing questions (some of the 
audiograms are recorded in ANSI and 
some in pure tone).  The examiner is 
also requested to provide a rationale 
for any opinion expressed, that is 
supported by references to facts in the 
record.  

3.	After all required notification and 
development has been completed, the AOJ 
should adjudicate the veteran's claim 
for entitlement to service connection 
for right ear hearing loss, on the 
basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


